Dismissed and Memorandum Opinion filed December 31,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00649-CV
____________
 
ELBAR INVESTMENTS, INC., Appellant
 
V.
 
SONSERIA BINDER, Appellee
 

 
On Appeal from the County Civil Court
at Law No. 4
Harris County, Texas
Trial Court Cause No. 930,700
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from an interlocutory order granting a
temporary injunction signed June 29, 2009. On November 11, 2009, the trial
court signed a final judgment in this case. Therefore, the issues in this
appeal have been rendered moot. See Isuani v. Manske-Sheffield Radiology
Group, P.A., 802 S.W.2d 235, 236 (Tex. 1991).
            Notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed
a response demonstrating grounds for continuing the appeal within ten days. See
Tex. R. App. P. 42.3(a). Appellant’s response does not demonstrate that we
have jurisdiction over the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.